Citation Nr: 0023201	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to gas.

2.  Entitlement to service connection for exhaustion, 
fatigue, and anaphylactic shock.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January 1987 to 
March 1987.  The record also indicates that the veteran had 
reserve duty in the National Guard and in the Army Reserve, 
the periods for which have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Initially, the Board notes that the veteran, at his hearing 
before a traveling Member of the Board (conducted in July 
2000), stated that he actually injured both of his knees 
while on active duty, not just the left knee that was the 
subject of this appeal.  He then proceeded to describe events 
pertaining to his claimed in-service injury.  He also 
described current symptomatology as to both knees.  However, 
at the beginning of the hearing, the veteran's service 
representative specifically indicated that the issue on 
appeal concerned only the veteran's left knee.  This matter 
is referred to the RO for clarification and further 
development, if warranted.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented of a 
current disability, claimed as residuals of exposure to gas, 
or, if present, of its relationship to the veteran's service.

2.  Competent medical evidence has not been presented of a 
current disability, claimed as exhaustion, fatigue, and 
anaphylactic shock, or, if present, of its relationship to 
the veteran's service.

3.  Competent medical evidence of a nexus, or link, between 
the veteran's psychiatric disorder and his service has not 
been presented.

4.  Competent medical evidence has not been presented of a 
current disability, claimed as a left knee disorder, or, if 
present, of its relationship to the veteran's service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of exposure to gas is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
exhaustion, fatigue, and anaphylactic shock is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service records indicate that the veteran had 
active duty for training from January 12, 1987, to March 6, 
1987.  A May 1986 examination found the veteran qualified for 
enlistment in the Army.  The veteran received a typhoid 
vaccine and tetanus-diphtheria toxoids in July 1992.  No 
separation examination is of record.

Private medical records from the Albany Medical Center (dated 
in February 1994) show that the veteran fractured his right 
ankle in a slip and fall, for which he was treated in the 
emergency room.  These records do not pertain to any other 
disorder.

A September 1996 VA systemic examination reflects the 
veteran's reports of having been exposed to tear gas or Agent 
Orange while in basic training.  It also reflects the 
veteran's reports of having gone into shock from some febrile 
reaction.  Currently, the veteran had no complaints, and 
there were no positive findings.

A September 1996 VA joints examination reflects the veteran's 
reports of having struck his left knee in service, when he 
collided with a man marching in front of him.  The veteran 
self-treated this injury with an ace bandage and never 
received medical attention for it while in service.  
Subsequent to examination, the examiner stated that there 
were no physical or radiographic findings to explain the 
veteran's subjective complaints of pain.

A September 1996 VA diseases/injuries of the brain 
examination reflects the veteran's belief that he was exposed 
to nerve gas while in service, for which he had been 
hospitalized for three days.  Since then, the veteran stated 
that he had not been able to sleep and that he had been 
depressed.  The veteran stated that he had been diagnosed as 
depressed in 1989, in Fort Lee, New Jersey, and that he 
received follow-up care in the mental health clinic.  
Subsequent to examination, the diagnosis was mild degree of 
memory dysfunction, secondary to depression and borderline 
personality disorder; normal neurological examination.  The 
examiner did not discuss the relationship, if any, between 
the veteran's depression and his period of active duty for 
training and his service.

An October 1996 VA mental disorders examination indicates 
that the veteran denied any psychiatric problems and 
psychiatric treatment while in service.  The veteran stated 
that he had never received any psychiatric treatment, 
although he complained of depression with problems sleeping.  
The veteran also complained of hearing voices and feeling 
weak for the past four years.  The Axis I diagnosis was, in 
pertinent part, psychotic disorder, not otherwise specified.

At his hearing before a traveling Member of the Board 
(conducted in July 2000), the veteran's service 
representative stated that the veteran believed that all of 
the conditions for which he sought service connection were a 
direct result of his active duty.  (Transcript (T.) at 2).  
The veteran clarified that his active duty finished in March 
1987.  (T. at 4).  The veteran also stated that in December 
1986, while on active duty, he became ill and had to be taken 
to medical.  (T. at 6).  He had been asked to sign in, when 
he started to overheat, and the next thing he knew, he 
collapsed and awoke crying to find a doctor standing in front 
of him.  (T. at 7).  This had happened at Fort Dix, and he 
had been hospitalized for three days.  Id.  When asked if 
they had given him a diagnosis, the veteran responded in the 
negative.  Id.  The veteran indicated that he had not been 
hospitalized again while in basic training, but he had been 
asked to go to a psychologist, for a psychological interview.  
(T. at 8).  This interview had been conducted in 
approximately February 1987.  The veteran had been allowed to 
return to his company after this interview.  (T. at 9).  

The veteran testified that after he came off active duty in 
March 1987, symptoms of fatigue, exhaustion, and psychiatric 
symptoms had persisted.  In fact, the veteran was quite 
exhausted at that time.  (T. at 10).  When asked if he had 
gone on sick call for any of these symptoms, the veteran 
responded in the negative; he had gone it alone.  (T. at 11).  
After active duty, the veteran had been diagnosed with 
hepatitis in the summer of 1987.  (T. at 12).  He had 
received treatment at a public health service in Long Island.  
Id.  When asked if any of the doctors or staff at the public 
health service had told him that his hepatitis had started 
while on active duty, the veteran responded in the negative; 
it had not been their concern.  (T. at 15).  When asked if he 
had been treated at any other medical facilities for his 
hepatitis, the veteran again responded in the negative.  (T. 
at 16).  The veteran also stated that he had not been given 
routine physicals while in the reserves and that he had made 
no complaints as to his health.  (T. at 16-17).  The veteran 
indicated that no one had told him that he currently still 
had hepatitis.  (T. at 17).  

The veteran's service representative suggested a connection 
between the veteran's exhaustion and fatigue and his 
hepatitis.  When asked if he received current treatment for 
his exhaustion and fatigue, the veteran indicated that he 
would like to, now that he had coverage.  (T. at 18).  The 
veteran clarified that his anaphylactic shock had occurred 
when he received a shot in basic training.  Id.  The veteran 
also clarified that he had never received treatment for any 
nervous condition.  (T. at 20-21).  As to exposure to gas, 
the veteran testified that he had been so exposed in the 
third cycle of basic training.  (T. at 22).  He had no idea 
what type of gas he had been exposed to, but he had had 
weakness and fatigue after this exposure.  Id.  When asked if 
any respiratory condition had developed, the veteran answered 
that some type of respiratory disorder had resulted.  (T. at 
23).  He had been treated at the Albany Medical Center and at 
the University of Albany, but he had never been given a 
diagnosis.  (T. at 23-25).  When asked if he had told his 
doctors at these two facilities about events in service, the 
veteran responded in the negative.  (T. at 25).  The veteran 
also stated that he had not received any treatment for any 
respiratory condition at any other facility, VA or private.  
(T. at 26).  The veteran had not complained about a 
respiratory problem while in the reserves and the National 
Guard.  Id.  When asked if he was being treated for any 
residuals of exposure to gas, the veteran responded in the 
negative, nor had he been told by any doctor that he had such 
a disability.  (T. at 27).  As to the veteran's left knee, he 
stated that he had injured it while in basic training, when 
he marched into another person and fell down on both knees.  
(T. at 28).  The veteran had heard his knees crack, and he 
had scraped and bruised them.  Id.  When asked if he sought 
medical attention for his knees, the veteran responded in the 
negative.  Id.  He had not complained about his knees until 
college, in September 1995.  (T. at 29).  The veteran did not 
go anywhere for treatment of his knees from the end of his 
active duty until college.  (T. at 30).  When asked if he 
went to any public health service or private facility for 
treatment, the veteran again responded in the negative.  (T. 
at 32).  The veteran stated that he received Social Security 
benefits for an emotional condition, because he suffered a 
lot of abuse while in school in Albany.  (T. at 34).  The 
veteran had never told the psychiatrist who interviewed him 
for Social Security about his service.  (T. at 35).  The 
veteran clarified that he got out of the National Guard in 
1990 and the Army Reserve in 1994.

III.  Analysis

The Board recognizes the veteran's contentions that all of 
the disorders for which he seeks service connection occurred 
while he was in basic training.  The Board also acknowledges 
that some of the veteran's service medical records are, 
apparently, missing.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, as to all four issues on appeal, the Board finds that 
the veteran's claim must be denied, as it is not well 
grounded.

Specifically, as to the issues of residuals of exposure to 
gas, exhaustion, fatigue, and anaphylactic shock, and a left 
knee disorder, the Board finds that there is no competent 
medical evidence of record of any such current disabilities.  
Rather, the veteran's private medical records are unrelated 
to these claimed disorders and instead document treatment for 
a post-service fractured right ankle.  Also, all but the 
September 1996 VA diseases/injuries of the brain examination, 
are negative for any clinical diagnoses of any current 
disorders for which the veteran is seeking service 
connection.  Indeed, these examinations are negative for any 
clinical diagnoses.  As discussed above, a well grounded 
claim for entitlement to service connection requires, in 
pertinent part, evidence of a current disability, as provided 
by a medical diagnosis.  See Caluza v. Brown, supra.  

In effect, though, the veteran has proffered only his 
assertions that he currently has residuals of exposure to 
gas, exhaustion, fatigue, and anaphylactic shock, and a left 
knee disorder.  While the veteran is competent to report his 
symptomatology, nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render a 
diagnostic opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  This is so even though the veteran testified at 
his hearing before a traveling Member of the Board that he 
had worked in psychiatric nursing.  A review of the veteran's 
resume is negative for any clinical or medical training; 
instead, it is noted that the veteran received his bachelor 
degree in political science.  Lay assertions as to causation 
and diagnosis are inadequate.  Id.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, supra.  
Here, though, the only evidence of record as to the existence 
of current disabilities, i.e., residuals of exposure to gas, 
exhaustion, fatigue, anaphylactic shock, and a left knee 
disorder, is the veteran's own lay assertions.  

Therefore, absent competent medical evidence of current 
disabilities, the veteran has not submitted a well grounded 
claim of entitlement to service connection for residuals of 
exposure to gas, exhaustion, fatigue, and anaphylactic shock, 
and for a left knee disorder.  See Caluza v. Brown, supra.

In reaching this determination, the Board again acknowledges 
that the veteran's service medical records are, apparently, 
incomplete.  However, in this instance, as to these three 
issues, the Board stresses that the denial of service 
connection is not premised on there being no corroborative 
evidence of such in-service incurrence.  Rather, the denial 
of service connection is based upon an absence of clinical 
evidence as to the existence of current disabilities.  In 
this respect, the Board stresses to the veteran that he is 
free to attempt to reopen his claim in the future should he 
wish to submit medical evidence showing current disabilities.

As to the issue of entitlement to service connection for a 
psychiatric disorder, the Board notes that there is medical 
evidence of a current disability (depression or a psychotic 
disorder not otherwise specified) and evidence of in-service 
incurrence (the veteran's statements, although inconsistent, 
that he was given a psychological interview while in service 
and that he has been depressed since exposure to some type of 
gas while in service).  However, the Board does not find that 
there is competent medical evidence relating the veteran's 
claimed psychiatric disorder to service.  Such evidence is 
necessary for a well grounded claim of entitlement to service 
connection.  Id.

Rather, at most, the September 1996 VA diseases/injuries of 
the brain examination reflects the veteran's own reports that 
his depression and sleeplessness began after being exposed to 
nerve gas in 1986.  The examiner, however, did not comment on 
the onset and etiology of the veteran's depression, nor did 
he offer a clinical opinion relating the veteran's depression 
to service.  Further, in contrast, in the October 1996 VA 
mental disorders examination, the veteran denied any 
psychiatric problems and treatment while in basic training 
and while in the National Guard and Army Reserve, from 1987 
to 1994.  Also, as noted above, the post-service private 
medical evidence of record is unrelated to any psychiatric 
disorder, as are the other two VA examinations that were 
conducted in September 1996.

In effect, the veteran has again proffered only his 
assertions that his psychiatric disorder (depression or a 
psychotic disorder not otherwise specified) is related to his 
service, specifically his time in basic training.  As noted 
above, the veteran is not competent to render such an opinion 
as to medical causation and diagnosis.  See Espiritu v. 
Derwinski, supra.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's psychiatric disorder (depression 
or a psychotic disorder not otherwise specified) and his 
service, the veteran has not submitted a well grounded claim 
of entitlement to service connection.  See Caluza v. Brown, 
supra.

In reaching this determination, the Board again stresses that 
its denial of service connection in this instance was not 
premised on the absence of corroborative evidence in the 
veteran's service medical records as to the element of in-
service incurrence.  Rather, the Board based its denial on 
the absence of medical evidence relating the veteran's 
psychiatric disorder to his service, specifically the 
veteran's period of basic training.  The veteran is free to 
attempt to reopen his claim for service connection should he 
wish to submit medical evidence showing a nexus, or link, 
between his depression (or another clinically diagnosed 
psychiatric disorder) and his service, specifically his 
period of basic training, which is the veteran's sole period 
of active service.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the September 1997 
statement of the case, as he was informed of the evidentiary 
requirements of a well-grounded claim and told that medical 
evidence as to a relationship between his claimed disorders 
and his service (period of basic training) was necessary.  
Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
respect, the Board points out the veteran's testimony at his 
hearing before a traveling Member of the Board in July 2000, 
in which he stated throughout that he had either not received 
any treatment for these claimed disorders while in service or 
post-service at any medical facility, or he had not been 
given any diagnosis, or he had not discussed his service with 
any medical facility where he did receive treatment.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for residuals of exposure 
to gas is denied.

Entitlement to service connection for exhaustion, fatigue, 
and anaphylactic shock is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

